Name: Commission Regulation (EEC) No 1730/82 of 30 June 1982 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189 /70 Official Journal of the European Communities 1 . 7 . 82 COMMISSION REGULATION (EEC) No 1730/82 of 30 June 1982 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 1 0 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), and in particular Article 5(1 ) thereof , Whereas the amount of the additional aid referred to in Article 5 of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 466/82 (2), as last amended by Regulation (EEC) No 1317/82 ('); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 466/82 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 23-380 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7 . 1981 , p . 2 . (2) OJ No L 56 , 27 . 2 . 1982, p . 38 . ( 3) OJ No L 150 , 29 . 5 . 1982, p . 32 .